DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 5, 7, 9, and 21 are objected to because of the following informalities:  
In claim 5, line 1, the limitation of “the inkjet printing” should be corrected into “an inkjet printing”.  Appropriate correction is required.
In claim 7, line 1, the limitation of “the printed pattern” should be corrected into “a printed pattern” or “the pattern”.  Appropriate correction is required.
In claim 9, line 2, the limitation of “the die attach pad” should be corrected into “a die attach pad”.  Appropriate correction is required.
In claim 21, line 2, the limitation of “the adhesion layer” should be corrected into “an adhesion layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khaselev (US 2008/0137316).
Regarding claim 18, Khaselev discloses, in at least figure 4 and related text, an integrated circuit package (the limitation of “an integrated circuit package” has not patentable weight because it is interpreted as intended use), comprising: 
a silicon substrate (400, [29], [77]); and 
a metallized backside comprising a layer of cured nanosilver conductive ink (485, [29]) extending to a predetermined clearance distance from each edge of the silicon substrate (400, [29], [77]) (figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2011/0277655) in view of Khaselev (US 2008/0137316).
Regarding claim 11, Ko discloses, in at least figures 2, 5, 8-9, and related text, a packaged semiconductor device (the limitation of “a packaged semiconductor device” has not patentable weight because it is interpreted as intended use), comprising: 

a silicon die (2, [11]) bonded to the die attach pad (38/49/46, [17], [19], [20]), and comprising: 
a silicon substrate (10, [11]); and 
a metallized backside (10b, [14], figures) comprising a layer of conductive ink (36, [16]) extending to a predetermined clearance distance from each edge of the silicon substrate (10, [11]); and 
a molding compound (54, [21]) covering the die attach pad (38/49/46, [17], [19], [20]) and the silicon die (2, [11]).
Ko does not explicitly disclose cured conductive ink.
Khaselev teaches, in at least figure 4 and related text, the structure comprising cured conductive ink (485, [29]), for the purpose of condensing the ink by sintering ([29]) hereby improving conductivity.
Ko and Khaselev are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ko with the specified features of Khaselev because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Ko to have the cured conductive ink, as taught by Khaselev, for the purpose of condensing the ink by sintering ([29], Khaselev) hereby improving conductivity.

Ko in view of Khaselev does not explicitly disclose the predetermined clearance distance is in a range of approximately 5-15 micrometers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the predetermined clearance distance as claimed in claim 12 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the predetermined clearance distance as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
the predetermined clearance distance is in a range of approximately 5-15 micrometers) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 13, Ko in view of Khaselev discloses the packaged semiconductor device of claim 11 as described above.
Ko discloses, in at least figures 2, 5, 8-9, and related text, an adhesion layer (24, [14]) deposited on the silicon substrate (10, [11]).
Regarding claim 14, Ko in view of Khaselev discloses the packaged semiconductor device of claim 13 as described above.
Ko discloses, in at least figures 2, 5, 8-9, and related text, a barrier layer (32, [15]) deposited on the adhesion layer (24, [14]).
Regarding claim 15, Ko in view of Khaselev discloses the packaged semiconductor device of claim 14 as described above.
Ko discloses, in at least figures 2, 5, 8-9, and related text, the layer of cured conductive ink (36, [16]) is deposited on the barrier layer (32, [15]).
Regarding claim 16, Ko in view of Khaselev discloses the packaged semiconductor device of claim 14 as described above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thickness of the adhesion layer, the barrier layer, and the layer of cured conductive ink as claimed in claim 16 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the thickness of the adhesion layer, the barrier layer, and the layer of cured conductive ink as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
the adhesion layer is approximately 0.1 to 0.2 micrometers thick, the barrier layer is approximately 0.1 to 0.2 micrometers thick, and the layer of cured conductive ink is approximately 0.4 to 0.6 micrometers thick) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 18, Ko discloses, in at least figures 2, 5, 8-9, and related text, an integrated circuit package (the limitation of “an integrated circuit package” has not patentable weight because it is interpreted as intended use), comprising: 
a silicon substrate (10, [11]); and 
a metallized backside (10b, [14], figures) comprising a layer of conductive ink (36, [16]) extending to a predetermined clearance distance from each edge of the silicon substrate (10, [11]).
Ko does not explicitly disclose cured nanosilver conductive ink.
Khaselev teaches, in at least figure 4 and related text, the structure comprising cured nanosilver conductive ink (485, [29]), for the purpose of condensing the ink by sintering ([29]) hereby improving conductivity.
Ko and Khaselev are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ko with the specified features of Khaselev because they are from the same field of endeavor.

Regarding claim 19, Ko in view of Khaselev discloses the integrated circuit package of claim 18 as described above.
Ko in view of Khaselev does not explicitly disclose the predetermined clearance distance is in a range of approximately 5-15 micrometers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the predetermined clearance distance as claimed in claim 19 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the predetermined clearance distance as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the predetermined clearance distance is in a range of approximately 5-15 micrometers) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 20, Ko in view of Khaselev discloses the integrated circuit package of claim 18 as described above.
Ko discloses, in at least figures 2, 5, 8-9, and related text, an adhesion layer (24, [14]) deposited on the silicon substrate (10, [11]).
Regarding claim 21, Ko in view of Khaselev discloses the integrated circuit package of claim 19 as described above.
Ko discloses, in at least figures 2, 5, 8-9, and related text, a barrier layer (32, [15]) deposited on the adhesion layer (24, [14]); and the layer of cured nanosilver conductive ink (36, [16]) is deposited on the barrier layer (32, [15]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Khaselev (US 2008/0137316).
Regarding claim 19, Khaselev discloses the integrated circuit package of claim 18 as described above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the predetermined clearance distance as claimed in claim 19 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the predetermined clearance distance as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the predetermined clearance distance is in a range of approximately 5-15 micrometers) or any unexpected results arising therefrom.
.
Allowable Subject Matter
Claims 1-10 are allowed because the prior art of record, US 2017/0250158 in view of US 2015/0179895, neither anticipates nor render obvious the limitations of the base claims 1 that recite “the pattern comprising a clearance area along a scribe line between each of the plurality of dies; the point is aligned with the clearance area” in combination with other elements of the base claims 1.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 11, 13-14, and 17 that recite “the adhesion layer comprises titanium and the barrier layer comprises nickel” in combination with other elements of the base claims 11, 13-14, and 17.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 18, 19, and 21-22 that recite “the adhesion layer comprises titanium and the barrier layer comprises nickel” in combination with other elements of the base claims 18, 19, and 21-22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TONG-HO KIM/Primary Examiner, Art Unit 2811